Dowling,' J. (dissenting):
I dissent upon the ground that the use of the plaintiff’s name upon the film itself is not a use, within the meaning of the statute,* for advertising purposes or for the purpose of trade; and that the unlawful use of the plaintiff’s name upon the circular advertising the films in question for lease to the trade is not within the scope of the complaint, nor relied upon as a foundation for the judgment.

 See Civil Rights Law (Consol. Laws, chap. 6; Laws of 1909, chap. 14), §§ 50, 51.— [Rep.